Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00100-CR

                                          Brandon MASTER,
                                              Appellant

                                                 v.
                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR4791W
                           Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: December 9, 2015

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Brandon Master pled no contest to a charge of felony intoxication assault as part of a plea

agreement with the State. On June 28, 2010, and pursuant to the agreement, the trial court found

Master guilty, fined him $ 1,500, and sentenced him to ten years in prison. On December 8, 2010,

the trial court ordered further execution of the sentence suspended and placed Master on

community supervision for a period of ten years. In February 2015, the trial court heard the State’s

second amended motion to revoke Master’s community supervision. The motion alleged Master

violated multiple conditions of his community supervision, including failing to submit to drug

testing as directed, committing new offenses, and possessing contraband. Master pled true to most
                                                                                                         04-15-00100-CR


of the allegations, and the State presented evidence substantiating the alleged violations. After an

evidentiary hearing, the trial court found Master violated nine different conditions of his

community supervision, one of them multiple times. The court revoked Master’s community

supervision, and imposed the original sentence, to run concurrently with the sentence in a

companion case. Master timely appealed.

         Master’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.

1969). Counsel sent copies of the brief and motion to withdraw to Master and informed him of

his rights in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (2014). This

court subsequently granted Master’s request for access to the appellate record and set a deadline

for Master to file a pro se brief. No pro se brief was filed.

         After reviewing the record and counsel’s brief, we find no reversible error and agree the

appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

We therefore grant the motion to withdraw filed by Master’s counsel and affirm the trial court’s

judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.);

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

Do not publish

1
  No substitute counsel will be appointed. Should Master wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                           -2-